Citation Nr: 0404815	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-05 175A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiovascular disorder 
manifested by sinus arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from September 2000 to 
February 2001, including service during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claims for service 
connection for rhabdomyolysis and sinus arrhythmia.  
Jurisdiction over the case was thereafter transferred to the 
RO in Newark, New Jersey.  The veteran was scheduled for a 
December 2003 Travel Board hearing; however, he did not 
report to that hearing.  See 38 C.F.R. § 20.704(d) (2003).

The Board notes that, in a May 2003 rating decision, the RO 
granted service connection for rhabdomyolysis and assigned a 
noncompensable evaluation.  Since that time, the veteran has 
not initiated an appeal regarding either the effective date 
of the award of service connection or evaluation assigned, 
and thus no claim for VA compensation for rhabdomyolysis is 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has a 
cardiovascular disorder manifested by sinus arrhythmia that 
was incurred in service.  

At an April 2003 VA examination, the veteran complained of 
intermittent dizziness two to three times per week.  
Following a normal electrocardiogram (EKG) study of the 
veteran, the examiner noted that the veteran had been 
diagnosed with severe dehydration and rhabdomyolysis during 
service and that the veteran had not been treated for the 
condition after discharge.  The examiner assessed that the 
veteran had rhabdomyolysis and sinus arrhythmia during basic 
training.  He then stated that "the condition has not 
recurred [until] the present time," but that 
"rhabdomyolysis can recur at any time."

The Board observes that the report is unclear as to whether 
the veteran currently has sinus arrhythmia, particularly 
given the normal EKG study.  Thus, the Board finds that 
another VA examination is necessary to determine whether the 
veteran currently has sinus arrhythmia and, if so, whether it 
is a manifestation of an underlying cardiovascular disorder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA cardiology examination to 
determine the nature, extent, and 
etiology of any currently existing 
cardiovascular disorder manifested by 
sinus arrhythmia.  The claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  All indicated tests, to 
include an EKG, should be performed and 
all findings should be reported in 
detail.  Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a)  Does the veteran currently have 
sinus arrhythmia?

(b)  If so, is the sinus arrhythmia a 
manifestation of an underlying 
cardiovascular disorder?

(c)  If so, is the disorder related to 
the veteran's period of service from 
September 2000 to February 2001?

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.  

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a cardiovascular 
disorder manifested by sinus arrhythmia.  

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

